Citation Nr: 1524206	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spinal stenosis, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for left calf claudication, to include as secondary to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 60 percent for diabetic nephropathy.

4.  Propriety of a reduction in rating of coronary artery disease from 30 percent to 10 percent effective from June 20, 2012, to March 28, 2013.

5.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to an increased rating in excess of 10 percent for left knee gout.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to an increased compensable rating for left wrist and hand gout.

10.  Entitlement to an increased compensable rating for left ankle and foot gout.

11.  Entitlement to an increased compensable rating for left great toe gout.

12.  Entitlement to an effective date earlier than July 1, 2013, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This case comes to the Board of Veterans' Appeals (Board) from August 2009, July 2012, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A March 2014 rating decision increased the rating for coronary artery disease to 100 percent effective from March 29, 2013, then assigned a 60 percent rating effective from July 1, 2013.  In March 2015, the Veteran testified during a Board hearing at the RO.  With respect to the rating of coronary artery disease, he clarified that he was only seeking restoration of the prior 30 percent rating.

The issues of entitlement to increased ratings for gout of the left wrist and hand, left knee, left ankle and foot, and left great toe; diabetes mellitus; and peripheral neuropathy of the left and right lower extremities, and to an effective date earlier than July 1, 2013, for the award of TDIU, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During the March 2015 Board hearing, the Veteran requested a withdrawal of the appeal of the claims for service connection for spinal stenosis and left calf claudication and an initial rating in excess of 60 percent for diabetic nephropathy.

2.  The medical evidence of record at the time of the reduction in rating of coronary artery disease fails to show actual improvement in the disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of the claims for service connection for spinal stenosis and left calf claudication and an initial rating in excess of 60 percent for diabetic nephropathy by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for restoration of a 30 percent rating for coronary artery disease, from June 20, 2012, to March 28, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 3.344, 4.104, Diagnostic Code 7005 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during the March 2015 Board hearing, the Veteran requested a withdrawal of the appeal of the claims for service connection for spinal stenosis and left calf claudication and an initial rating in excess of 60 percent for diabetic nephropathy.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and it must be dismissed.  

Reduction

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  

Procedurally, where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2014). 

In this case, the reduction in rating of the Veteran's coronary artery disease did not result in a reduction in compensation payments.  Thus, notice and the benefit of other measures under 38 C.F.R. § 3.105(e) was not needed.

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to temporary or episodic improvement, including arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 3.344(a) (2014).  The five-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  

If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2014).  

The above requirements do not apply to ratings that have not continued for long periods at the same level, five years or more, or to disabilities which have not become stabilized and are likely to improve.  Rather, in those cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).  

In the July 2012 rating decision, the RO reduced the rating of the Veteran's coronary artery disease from 30 percent to 10 percent, effective from June 20, 2012.  The 30 percent rating had been assigned by the RO in a November 2010 rating decision and was effective from February 23, 2010.  Thus, the rating had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344(c) apply.  

When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In considering the propriety of a reduction, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation indicates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2 (2014).  These provisions impose a clear requirement that rating reductions be based on the entire history of the Veteran's disability.  Brown v. Brown, 5 Vet. App. 413 (1993).

The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13 (2014).  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.2, 4.10 (2014).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two rating are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104 (2014).  A 30 percent rating is warranted for disability resulting in a workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted for disability resulting in a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when continuous medication is required.

The 30 percent rating was assigned by the RO in a November 2010 rating decision based in large part on an April 2010 VA examination report showing complaints of dyspnea, fatigue, and dizziness; a workload of 5 to 6 METs; and a left ventricular ejection fraction of 52 percent.

The reduction in rating was based in large part on a June 2012 VA examination report showing a requirement of continuous medication and an estimated workload of greater than 10 METs.

While there may have been an improvement in the Veteran's workload, there is no evidence that such improvement actually indicated an improvement in the ability to function under the ordinary conditions of life and work.  Moreover, post-reduction VA medical records indicate that he had a heart attack within nine months after the June 2012 VA examination and underwent coronary artery bypass graft surgery, strongly indicating that the estimated workload may have been temporary or not indicative of the actual disability level.  

Considering the above, the Board finds that the medical evidence of record at the time, when considered in light of subsequent medical evidence, shows that the reduction in evaluation of coronary artery disease failed to show actual improvement in the disability.  Therefore, the reduction in rating was not proper.

Accordingly, the criteria for restoration of a 30 percent rating for coronary artery disease are met, and the 30 percent rating must be restored, effective from June 20, 2012, to March 28, 2013.  Reasonable doubt has been resolved in favor of the Veteran in making this finding.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the claim for service connection for spinal stenosis is dismissed.

The appeal of the claim for service connection for left calf claudication is dismissed.

The appeal of the claim for an initial rating in excess of 60 percent for diabetic nephropathy is dismissed.

Restoration of a 30 percent rating for coronary artery disease, from June 20, 2012, to March 28, 2013, is granted.


REMAND

The Board finds that further development is needed on the remaining claims.

The Veteran filed a claim for increase for his gout, diabetes mellitus, and peripheral neuropathy in December 2010.  He was last examined by VA for gout in February 2012, over three years ago, and for diabetes mellitus type II and peripheral neuropathy in June 2012, almost three years ago.  The most recent examinations are stale.  His gout, diabetes mellitus type II, and peripheral neuropathy may have worsened since those examinations.  Thus, to properly adjudicate the claims for increase, he should be afforded more current examinations.

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment records through July 2012 and from January 2014 to September 2014.  Thus, any treatment notes from July 2012 to January 2014 and since September 2014 should be obtained.

As the remand of the above claims could affect the claim for an effective date earlier than July 1, 2013, for the award of TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the effective date claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from July 2012 and January 2014 and since September 2014 and associate those records with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of gout of the left wrist and hand, left knee, left ankle and foot, and left great toe.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide an opinion on the impact of the gout on the Veteran's ability to work.  A rationale for all opinions should be provided.  

3.  Schedule the Veteran for a VA examination to determine the current severity of diabetes mellitus and peripheral neuropathy of the lower extremities.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide an opinion on the impact of the diabetes mellitus and peripheral neuropathy on the Veteran's ability to work.  The Veteran should describe the symptomatology caused by the peripheral neuropathy of the lower extremities and should state whether it is wholly sensory or whether there are any additional findings.  The examiner should specifically state whether or not regulation of activities (avoidance of strenuous occupational and recreational activities) is medically required or prescribed due to diabetes mellitus.  A rationale for all opinions should be provided.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


